DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In an amendment dated 04/28/2021, applicants amended claims 1, 7, 10 and 11; cancelled claims 2 – 6, 8 and 9; and added claims 12 – 19.  Claims 1, 7 and 10 – 19 are now pending in this application.

Response to Arguments

Applicant’s arguments with respect to claims 1, 7 and 10 - 19 have been considered but are moot because the new ground of rejection does not rely on any new reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to a cited reference (U.S PreGrant Publication No. 2020/0201230 A1, hereinafter ‘Ohta’) filed on August 2, 2020 has been reviewed.  A new Form PTO-1449 is attached including the cited reference of Ohta.

Examiner's Note

For examination on the merits, based on art, that the claims will be interpreted as best understood by the examiner, until clarification is provided by applicant on the meets and bounds of the claim: First, reading consumption data related to an amount of days of toner left from a memory; second, determine (estimate/compute) the amount of days of toner left (remaining) to be replaced based on a day number; third, if the number of days is below a threshold, then automatically send a delivery request (or purchase order) so that the toner can be delivered at the day when the toner run out; and at last, upon 
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 7 and 10 - 19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1, 10 and 11 contains the languages “determine the number of remaining days until a date in when the mounted toner container is expected to be replaced based on the consumption data for a predetermined number of days longer than one day stored in the memory” which are not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, as the time the application was filed, had possession of the claimed invention.  
For example, in ¶0048 of Applicants’ Published Specification states: “obtains date information and determines whether the date has progressed from the date on which the previous one-day toner use amount CT has been obtained”, this clearly read the date and further determines if the date has been progressed from the date on which a toner amount per day was previously acquired; and does not support the new language used in claims 1, 10 and 11.  Since these are different, this is an indication that the Applicants are welcomed to point out where in the specification the Examiner can find support for this limitation, if applicant believes otherwise.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7 and 10 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nagasaki (U.S PreGrant Publication No. 2016/0292772 A1, hereinafter ‘Nagasaki’) in view of Yokomizo (U.S PreGrant Publication No. 2019/0266456 A1, previously cited in an Office Action dated 01/28/2021, hereinafter ‘Yokomizo’) and further in view of Asakimori et al. (U.S PreGrant .

With respect to claim 1, Nagasaki teaches an information processing apparatus (i.e., an information processing apparatus (e.g., a management server 100), Fig. 1, ¶0024) that enables communication with an image forming apparatus (i.e., communicate with a printer 10, Fig. 1, ¶0027) that forms an image by using toner supplied from a toner container mounted onto the image forming apparatus (e.g., prints an image by using ink/toner from a ink/toner cartridge mounted onto the printer 10, ¶0027 - ¶0028), the information processing apparatus comprising: an acquiring unit configured to acquire consumption data related to a toner consumption amount of the image forming apparatus (e.g., configured to read/obtain a table 102a related to ink/toner consumption of the printer 10, ¶0044, ¶0098, ¶0125 - ¶0126, Fig. 6); a memory (i.e., a storage 102, Fig. 2) configured to store the consumption data (e.g., configured to store said table 102a, ¶0080); and a controller (i.e., a controller 101, Fig. 2) configured to: determine information when a predetermined number of days longer than one day stored in the memory (e.g., calculates use prediction information of the consumable item currently in used at every timing on the basis of a plurality of pieces of the remaining amount information received from the printer 10, ¶0041 - ¶0042, ¶0044; where a predetermined number of days can be any range of days between date P to date Q, ¶0044 - ¶0047); and output a delivery request that requests delivery of a toner container in a case where the number of remaining days are equal to or less than specified number of days (e.g., when the amount of remaining days is less than a threshold, then send a delivery request, ¶0029, ¶0045 - ¶0047, ¶0050); but fails to teach: (a) that said information is used to determine the number of remaining days until a date in when the mounted toner container is expected to be replaced based on the consumption data for a predetermined number of days longer than one day stored in the memory; and 
clearing the consumption data in the memory, wherein the controller determines whether or not the remaining amount of the toner in the toner container mounted onto the image forming apparatus is less than a threshold amount, wherein in a case where the user instruction information is received, the memory stores consumption data newly acquired by the acquiring unit, and wherein in a case where the user instruction information is received, the controller outputs the delivery request if the remaining amount of the toner becomes less than the threshold amount before the consumption data for the predetermined number of days is newly stored into the memory.
However, in the same field of endeavor, Yokomizo teaches: determine the number of remaining days until a date in when the mounted toner container is expected to be replaced based on the consumption data for a predetermined number of days longer than one day stored in the memory (e.g., determining a number of remaining day until a date is when the mounted consumable component is calculated to be replaced based on the consumable component information for a predetermined number of days longer that the day set/input, ¶0029 - ¶0034, ¶0041).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the information processing apparatus of Nagasaki as taught by Yokomizo since Yokomizo suggested in ¶0029 - ¶0034 and ¶0041 that such modification would enable a user to inputs a day number in order to foresee (anticipate) replacement times by days of consumable components.
Nagasaki, modified by Yokomizo, fails to teach above difference (b).  However, Asakimori teaches: 
52100302-v1receive user instruction information for clearing the consumption data in the memory (Asakimori: e.g., a screen is configured to receive a user instruction “clear current value” button for clearing consumption data (Figs.4 & 16B), ¶0101), wherein the controller determines whether or not the remaining amount of the toner in the toner container mounted onto the image forming apparatus is less e.g., wherein determines whether or not a component is running out of life (e.g., near end); when a notification reference value (%) reaches and it’s lower than a replacement reference value, Figs. 3B & 4, ¶0078, ¶0102), 
wherein in a case where the user instruction information is received, the memory stores consumption data newly acquired by the acquiring unit (e.g., when the user instruction is received, a counter is updated (reset) to zero, ¶0070, ¶0114, ¶0201), and 
wherein in a case where the user instruction information is received, the controller outputs the delivery request if the remaining amount of the toner becomes less than the threshold amount before the consumption data for the predetermined number of days is newly stored into the memory (e.g., when the user instruction is received, if an automatic ordering setting is ON, but others components can still be running out of life, then automatically order to a manufacturer to replace the component, the counter will be also be updated to zero, ¶0114, ¶0140, ¶0154).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the information processing apparatus of Nagasaki in views of Yokomizo as taught by Asakimori since Asakimori suggested in ¶0070, ¶0101 and ¶0114 that such modification of clearing consumption data in the memory would restart/reinitiate a counter of a corresponding component in order to keep track of the corresponding component from the beginning and when the user wants to periodically record history (replacement time) and failure(s).

With respect to claim 7, Nagasaki in view of Yokomizo and further in view of Asakimori teaches the information processing apparatus according to claim 1, wherein Yokomizo further teaches comprising a display, wherein the controller displays the number of the remaining days on the display (Yokomizo: e.g., displays the number of remaining days on a display, Figs. 6A/6B).


With respect to claim 10, it's rejected for the similar reasons as those described in connection with claim 1.

With respect to claim 11 this is a method claim corresponding to the apparatus claim 1. Therefore, this is rejected for the same reasons as the apparatus claim 1.

With respect to claim 12, Nagasaki in view of Yokomizo and further in view of Asakimori teaches the information processing apparatus according to claim 1, wherein Asakimori teaches the controller determines whether or not the remaining amount of the toner is less than the threshold amount based on the consumption data newly stored into the memory (Asakimori: e.g., even if the counter is updated/reset, information therein from the table can be further be used to be determined others if the setting is set ON to cause to order (“request delivery”), ¶0114, ¶0140, ¶0154, Fig. 14).

With respect to claim 13, Nagasaki in view of Yokomizo and further in view of Asakimori teaches the information processing apparatus according to claim 1, wherein Asakimori teaches wherein in a case where the user instruction information is received, after the consumption -6- 52100302-v1data for the predetermined number of days is newly stored into the memory, the controller does not output the delivery request even if the remaining amount of the toner becomes less than the threshold amount (Asakimori: e.g., if the user instruction is received, the counter is reset (updated) to zero, even if the automatic ordering setting is OFF, no order is performed (undefined), ¶0077, ¶0079, ¶0140, ¶0278, Fig. 14).

With respect to claim 14, Nagasaki in view of Yokomizo and further in view of Asakimori teaches the information processing apparatus according to claim 1, wherein Yokomizo further teaches comprising a display, wherein the controller displays the number of the remaining days on the display (Yokomizo: e.g., displays the number of remaining days on the display, Figs. 6A/6B).  

With respect to claim 15, Nagasaki in view of Yokomizo and further in view of Asakimori teaches the information processing apparatus according to claim 10, wherein Asakimori teaches the controller determines whether or not the remaining amount of the toner is less than the threshold amount based on the consumption data newly stored into the memory (Asakimori: e.g., even if the counter is reset (updated), information therein from the table can be used independently to be determined if the setting is set ON for the rest of the component(s) to cause sending an order, ¶0140, ¶0278, Figs. 9 - 12).

With respect to claim 16, Nagasaki in view of Yokomizo and further in view of Asakimori teaches the information processing apparatus according to claim 10, wherein Asakimori teaches in a case where the user instruction information is received, after the consumption data for the predetermined number of days is newly stored into the memory, the controller does not output the delivery request even if the remaining amount of the toner becomes less than the threshold amount (If user instruction is received, the counter is updated (reset) to zero, even if the automatic ordering setting is OFF, no order is performed (undefined), ¶0077, ¶0079, ¶0140, ¶0278, Figs. 9 – 12 & 14).

Yokomizo: e.g., displays the number of remaining days on the display, Figs. 6A/6B).

With respect to claim 18, Nagasaki in view of Yokomizo and further in view of Asakimori teaches the control method according to claim 11, wherein it is determined whether or not the remaining amount of the toner is less than the threshold amount based on the consumption data newly stored into the memory (e.g., even if the counter is reset (updated), information therein from the table can be used independently to be determined if the setting is set ON for the rest of the component(s) to cause to send an order, ¶0140, ¶0278, Figs. 9 - 12).

With respect to claim 19, Nagasaki in view of Yokomizo and further in view of Asakimori teaches the control method according to claim 11, wherein Asakimori teaches wherein in a case where the user instruction information is received, after the consumption data for the predetermined number of days is newly stored into the memory, the delivery request is not output even if the remaining amount of the toner becomes less than the threshold amount (If user instruction is received, the counter is written to zero, even if the automatic ordering setting is OFF, no order is performed (undefined), ¶0077, ¶0079, ¶0140, ¶0278).

Conclusion

The prior art made of record and not relied upon are considered pertinent to applicant's disclosure:
Nishimura (JP02017037596A)1
Miyazawa (U.S PG Publication No. 2019/0299645 A1)2
Watanabe (U.S PG Publication No. 2009/0010659 A1)3

1This reference teaches a printer of a consumable management system 1 that calculates a predictive toner remaining amount for each number of use days in advance, and allows a delivery number of days DL to be set, and based on them, determines a toner reference remaining amount RN. After that, the printer 2 performs a print process, and when a toner performance remaining amount becomes less than the toner reference remaining amount RN, issues a delivery request to a management server 3 so that a new toner cartridge is delivered.
2This reference teaches a management server 300 using a number of remaining printing days RD, in place of a residual ink percentage IR, as an index value for a total residual ink quantity that is used for determining whether replenishment condition has been met. The remaining printing days RD is a number of days specifying a period of time that corresponds to the total residual ink quantity (or the residual ink percentage IR). Specifically, the remaining printing days RD for the printer 100A indicates the period of time in which printing will be possible without replacing the ink cartridge 200A. For example, a remaining printing days RD of ten days signifies that the printer 100A can continue printing for ten days from the current date without having the ink cartridge 200A replaced. 
3This reference teaches estimating an amount of remaining developer, comparing it with a toner consumption amount threshold; and eventually resetting a value of a toner consumption amount data to zero. 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481.  The examiner can normally be reached on 9:00AM - 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUAN M GUILLERMETY/               Primary Examiner, Art Unit 2674